Er, Jusz Presidente Señor Travieso
emitió la opinión del tribunal.
En su demanda ante la Corte de Distrito de Ponee el aquí recurrente alegó que los linderos comunes entre su finca y otras dos fincas pertenecientes a los demandados estaban confundidos; que creía que los demandados estaban en po-sesión de terrenos de la finca del demandante; y que los de-mandados se negaban a practicar un deslinde de las tres fin-cas. Contestaron los demandados que ellos no se oponían a que se decretase el deslinde “por un agrimensor nombrado ele mutua conformidad por ambas partes, y en caso de que los litigantes no pudieren ponerse de acuerdo, por un ter-cer agrimensor nombrado por la Corte”.
La corte inferior dictó sentencia sobre las alegaciones y decretó el deslinde, disponiendo que debería tomarse corno base para el mismo el plano y certificación de mensura le-vantados en abril 8 de 1926, por el ingeniero agrimensor J. Elias Cordero, a solicitud de los demandados, quienes on la indicada feelia eran dueños de la finca que abora posee el demandante. De conformidad con los términos de dieba sen-tencia, las partes litigantes radicaron ante el tnbunal inferior una moción en la que hicieron constar que “de mutuo acuerdo lian designado y nombrado al agrimensor Ifred J. Jeffries, vecino de Ponee, Puerto Rico, para que proceda a-fijar los puntos de eolindancia entre las fincas del deman-dante y los demandados de acuerdo con el plano y certifica-ción de mormura de fecha 8 de abril de 1926 levantados por el Ingeniero-agrimensor J. Elias Cordero”. En septiembre 24 de 1945, la corto a quo dictó una orden aprobando el yiom-*224braxniento hecho por las partes a favor del Sr. Je'ffries y autorizando a éste para que procediese a practicar el des-linde de acuerdo con los términos del convenio entre las par-tes y lo dispuesto en la sentencia.
Practicado el deslinde por el Sr. Jeffries, el demandante sometió a la aprobación de la corte inferior el informe cer-tificado y el plano levantado por dicho agrimensor. Opusié-ronse los demandados a la aprobación del deslinde y solici-taron plazo para verificar otra mensura. Se opuso el de-mandante a que se ordenase una nueva mensura y la corte concedió a la parte demandada “un plazo de 10 días para radicar las objeciones que crea pertinentes”.
En enero 25 de 1946, habiendo expirado el plazo conce-dido por la corte sin que los demandados hubiesen formu-lado objeciones específicas en contra del deslinde hecho por Je'ffries, el demandante solicitó nuevamente la aprobación del mismo. En febrero 4, 194$ la corte inferior declaró sin lu-gar la moción y ordenó que ol agrimensor Je'ffries “'en unión al nombrado por la parte demandada Sr. Edil M. Eivera, practique una rectificación de lo actuado por el Sr. Jeffries e informen a la corte por escrito dentro del término de dé-cimo día después de notificadas las partes de esta resolu-ción”. No estuvo conforme el demandante y acudió a este Tribunal en solicitud de un auto de -certiorari para la revi-sión de dicha resolución.
La única cuestión a considerar y resolver es si la corte inferior erró al negarse a aprobar el deslinde practicado de conformidad con lo convenido .entre las partes y aprobado por la corte, contra el cual no se había formulado objeción específica alguna que pudiera afectar su validez o corrección, y al ordenar un nuevo deslinde.
En sus Comentarios a los artículos 385 a 387 del Código Civil Español, equivalentes a los 320 a 322 del nuestro (edi-ción de 1930), dice Manresa:
*225“Los convenios acerca de. las cuestiones entre los colindantes para fijar la línea divisoria con hitos o mojones, o para evitar unas veces y terminar otras las diferencias surgidas sobre sus respectivos dere-chos, son en su esencia jurídica un contrato, o una verdadera transac-ción, tal y como define este acto el artículo 1809 del Código. Su vali-dez, las formalidades extrínsecas e intrínsecas del contrato, la capa-cidad de los contratantes y la manera de suplir o completar esa capacidad, habrán, por tanto, de regirse conforme a los principios aplicables a la transacción de derechos. Y excusado parecerá decir que esos mismos principios han de tenerse en cuenta para los des-lindes que se soliciten en acto de jurisdicción voluntaria, puesto que lo en ellos acordado recibe su fuerza del mutuo asentimiento de los interesados, y no de resolución final alguna del juez que interviene en el asunto.”
“Por lo expuesto, procede sostener respecto a los deslindes extra-judieiaies y a los que se lleven a cabo en la forma establecida por el tít. 15, libro 3, de la ley vigente de Enjuiciamiento Civil: 1°., que su validez y eficacia se regulan por los principios comunes de los -contratos, y en su caso por los consignados para las transacciones, en el tít. 13, cap. Io., libro 4°., Código Civil; 2°., que conforme a lo prescrito on el art. 1293, lo convenido no puede- rescindirse por lesión, salvo en los casos terminantemente expresados en los núms. 1° y 2o del art. 1291 del presente Código; .... ” (Kanresa, Tomo 3°., págs. 340 y 341.)
El artículo 1709 del Código Civil, edición de 1930, equi-valente al 1809 del Código Español, provee que “la transac-ción es un contrato por el cual las partes, dando, prome-tiendo o reteniendo, cada una alguna cosa, evitan la provo-cación de un pleito o ponen término al que había comenzado.”' El artículo 1715 del mismo Código de 1930 (art. 1816, Có-digo Español) prescribe que “la transacción tiene para las partes la autoridad de la cosa juzgada”; y el art. 1716 (art. 1817 del Código Civil Español) dispone que “la transac-ción en que intervenga error, dolo, violencia o falsedad de documentos, está sujeta a lo dispuesto en el artículo 1217 de este Código. Sin embargo, no podrá una de las partes oponer el error de hecho a la otra siempre'que ésta se hayá. apartado por la transacción de un pleito comenzado”.
*226Examinemos los hechos del caso de autos a la lnz de los preceptos legales que acabamos de citar. Entablada la ac-ción de deslinde con el propósito de poner fin a la confusión existente entre los linderos de la finca del demandante y las de los demandados, aviniéronse éstos al deslinde solicitado, proponiendo que el mismo fuese practicado “por un agri-mensor nombrado de mutua conformidad por ambas partes, y en caso de que los litigantes no pudieren ponerse de acuerdo, por un tercer agrimensor nombrado por la Corte”. Aceptada la proposición por el demandante, pusiéronse de acuerdo las partes litigantes y estipularon por escrito que el deslinde sería practicado por el agrimensor Sr. Jeffries, estipulación que recibió la aprobación de la corte. Según .aparece del informe del Sr. Jeffries,’ el deslinde fué practi-cado por él en presencia de los dueños de las fincas y de sus representantes y tomando como base el plano levantado por el agrimensor Cordero en el año 1926.
El convenio celebrado entre las partes es en efecto un compromiso o transacción por la cual se encomendó a una tercera persona — el agrimensor Sr. Jeffries — la resolución del litigio pendiente. Esa transacción deriva su fuerza y validez del mutuo asentimiento de las partes interesadas “y no de resolución final alguna del-juez que interviene en el asunto”. Habiendo estipulado que el deslinde sería practi-cado por el Sr. Jeffries, las partes están obligadas a estar y pasar por el informe rendido que dicho agrimensor, a me-nos que se alegare y probare que el mismo está viciado por dolo o falsedad.
No habiéndose alegado que el deslinde estuviere viciado por dolo o falsedad, opinamos que' la corte inferior erró al negarse a impartirle su aprobación y que erró también al ordenar que se practicase una nueva mensura.

La resolución recurrida debe ser anulada y él caso de-vuelto a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.